Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
2.	This action is in response to the Amendment filed November 20, 2020.

3.	Claims 1, 6, and 15 have been amended.

4.	Claims 1-20 have been examined and are pending with this action.


Allowable Subject Matter
5.	Claims 1-20 are allowable over prior art of record in light of applicants’ amendments and arguments presented in Amendment filed November 20, 2020 and the Terminal Disclaimer filed February 11, 2021.

6.	The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, teach, or suggest neither singly nor in combination the claimed limitation of “obtaining, by the point of presence, an updated content delivery manifest, wherein historical transmission information in the received meta-data is attributed correlated with to specific encoding bitrates identified in a set of available encoding bitrates for a set of segments associated with the request for streaming content to identify requested encoding bitrates that have been requested a number of times above threshold, wherein at least one additional encoding bitrate between the identified encoding bitrates is 
Neither Phillips (US 2015/0127845) nor Ganjam (US Pat. No. 10,178,043), alone, or in combination explicitly disclose, teach, or suggest “wherein historical transmission information in the received meta-data is attributed correlated with a set of available encoding bitrates for a set of segments associated with the request for streaming content to identify requested encoding bitrates that have been requested a number of times above threshold, wherein at least one additional encoding bitrate between the identified encoding bitrates is determined to be available, and wherein the master set of available bitrates is modified by adding the at least one additional encoding bitrate to the master set of available bitrates to form the updated content delivery manifest” as recited in independent claim 6.
Similarly, neither Phillips (US 2015/0127845) nor Ganjam (US Pat. No. 10,178,043), alone, or in combination explicitly disclose, teach, or suggest “wherein historical transmission information in the received meta-data is correlated with a listing of a master set of available encoding bitrates to identify specific encoding bitrates identified in a set of available encoding bitrates for a set of segments associated with the request for streaming content that have been requested a number of times above a threshold and to determine that at least one additional encoding bitrate between the identified encoding bitrates is available, and wherein the master set of available encoding bitrates is modified by adding the at least one additional encoding bitrate to the master set of available encoding bitrates to form the content delivery manifest accessed by the point of presence” as recited in independent claim 15.

Furthermore, none of the prior art of record remedies these deficiencies. For at least the reasons above, claims 1-20 are allowable.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL WON
Primary Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
February 16, 2021